File No. 812- UNITED STATES OF AMERICA BEFORE THE U.S. SECURITIES AND EXCHANGE COMMISSION Application for an Order (i) under Section 6(c) of the Investment Company Act of 1940 for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule 22c-1 under the Act, (ii) under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act, and (iii) under Section 12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act. In the Matter of Ranger Alternative Management, L.P. Ranger Funds Investment Trust Please send all communications to: JoAnn M. Strasser, Esq. Thompson Hine LLP 41 South High Street, Suite 1700 Columbus, OH43215-6101 As filed with the Securities and Exchange Commission on March 7, 2013 TABLE OF CONTENTS I. INTRODUCTION 1 A. Summary of Application 1 B. Comparability of Relief Sought to Prior Relief Granted by the Commission 3 II. BACKGROUND 4 A. The Trust 4 B. The Initial Fund 6 C. The Adviser 6 D. The Distributor 7 E. Underlying Indexes and Licensing Arrangements 7 1. General 7 2. Self-Indexing Funds 8 F. Capital Structure and Voting Rights: Book-Entry 9 G. Investment Objectives and Policies 9 1. General 9 2. Non-Component Securities in Fund’s 20% Asset Basket 11 3. Long/Short Funds 12 4. 130/30 Funds 12 5. Additional Policies 13 6. Depositary Receipts 13 H. Exchange Listing 14 I. Sales of Shares 15 1. General 15 2. Transaction Fees 18 3. Purchase of Creation Units; General 18 4. Timing and Purchase of Redemption Orders 19 5. Payment Requirements 19 6. Settlement and Clearing of Purchase and Redemption Orders 19 J. Pricing 22 K. Redemption 22 L. Dividend Reinvestment Service 23 i M. Shareholder Transaction and Distribution Expenses 23 N. Shareholder Reports 23 O. Availability of Information Regarding Shares and Underlying Indexes 23 1. General 23 (a) Information Provided to Authorized Participants 23 (b) Information Provided to Authorized Participants and the General Public 25 2. IIV 25 3. Underlying Index Value 26 4. Additional Information and Data 26 P. Sales and Marketing Materials 28 Q. Procedure by Which Shares Will Reach Investors 29 R. Third Party Broker-Dealer Issues; Disclosure Documents 29 III. SELF-INDEXING FUND RELIEF 30 A. The Need for Exemptive Relief 30 B. Policies and Procedures to Guard Against Self-Indexing Fund Conflicts of Interest 32 C. Affiliated Index Provider and Calculation Agent 33 1. General 33 2. Component and Weighting Changes 34 D. Transparency of Affiliated Indexes 36 E. The Self-Indexing Funds do not Raise Concerns 39 1. Portfolio Transparency, “Front Running” and “Free Riding” 39 2. Arbitrage Mechanism 40 3. Potential Conflicts of Interest Similar to Those Involved in Prior Approvals 40 IV. IN SUPPORT OF THE APPLICATION 42 A. Summary of the Application 42 B. Benefits of the Proposal 44 1. General 44 2. Intra-Day Trading 45 3. Maintaining a Competitive Position in the Global Securities Markets 45 ii 4. Likelihood That Shares Will Not Trade at a Material Discount or Premium in Relation to Their NAV per Share 45 C. Investor Uses and Benefits of Products 46 V. REQUEST FOR ORDER 47 A. Exemption from the Provisions of Sections 2(a)(32) and 5(a)(1) of the Act 47 B. Exemption from the Provisions of Section 22(d) and Rule 22c-1 48 C. Exemption from the Provisions of Sections 17(a)(1) and 17(a)(2) of the Act 50 D. Exemption from the Provisions of Section 22(e) of the Act 54 E. Exemption from the Provisions of Section 12(d)(1) of the Act 57 1. Concerns Underlying Sections 12(d)(1)(A) and (B) 58 (a) Undue Influence 58 (b) Layering of Fees and Expenses 60 (c) Complex Structures 61 VI. EXPRESS CONDITIONS TO THIS APPLICATION 62 A. ETF Relief 62 B. Section 12(d)(1) Relief 62 VII. NAMES AND ADDRESSES 65 iii UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x In the Matter of: Ranger Alternative Management, L.P.
